In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3743 
MILWAUKEE POLICE ASSOCIATION, et al., 
                                       Plaintiffs‐Appellants, 

                                  v. 

EDWARD A. FLYNN, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Eastern District of Wisconsin 
         No. 2:15‐cv‐00809 — Charles N. Clevert, Jr., Judge. 
                     ____________________ 

    ARGUED FEBRUARY 14, 2017 — DECIDED JULY 12, 2017 
                  ____________________ 
   Before ROVNER, WILLIAMS, and HAMILTON Circuit Judges. 
    WILLIAMS, Circuit Judge. Daniel Vidmar, Christopher Man‐
ney, and Rudolfo Gomez, Jr. were discharged from the Mil‐
waukee Police Department, for cause, by Police Chief Edward 
Flynn. Their benefits and pay stopped immediately. They ap‐
pealed their terminations to the Board of Fire and Police Com‐
missioners  (the  “Board”),  which  rejected  their  appeals  and 
they  were  permanently  discharged.  The  former  officers 
claimed that their employment did not end when they were 
2                                                      No. 16‐3743 

discharged by the chief because they were entitled to employ‐
ment  until  the  conclusion  of  their  appeals.  Along  with  the 
Milwaukee  Police Association, they  brought  this lawsuit  al‐
leging that they were denied constitutional due process and 
wages.  The  district  court  rejected  their  claims  and  granted 
judgment on the pleadings, finding that under Wisconsin law 
the  former  officers  were  not  entitled  to  employment  or  pay 
and benefits between discharge by the chief and affirmation 
of discharge by the Board.  
     This  appeal  followed,  and  we  affirm.  Under  Wisconsin 
law, the former officers had no property interest in employ‐
ment  once  they  were  discharged  for  cause  by  Chief  Flynn. 
They  were  provided  a  full  and  adequate  appellate  process, 
and their discharges were upheld in accordance with Wiscon‐
sin law. And, they were not entitled to wages for the period 
of  time  between  their  discharge  and  the  conclusion  of  their 
appeal under Wisconsin law as they were not employed dur‐
ing this time. So we affirm the district court’s judgment.  
                       I. BACKGROUND 
    Daniel  Vidmar  was  employed  as  a  police  officer  for  the 
City of Milwaukee. On January 1, 2014, City Police Chief, Ed‐
ward  Flynn,  ordered  that  Vidmar  be  discharged  from  em‐
ployment, and his pay and benefits were terminated immedi‐
ately. Vidmar appealed his termination to the Board of Fire 
and Police Commissioners (the “Board”), which conducted a 
trial on May 12 and June 17, 2014 and affirmed, concluding 
that his discharge was appropriate. 
   On October 15, 2014, Christopher Manney was discharged 
from  his  employment  as  a  police  officer  by  the  City  of  Mil‐
No. 16‐3743                                                               3

waukee by Chief Flynn, and his pay and benefits were termi‐
nated  immediately.  Manney  appealed,  and  the  Board  con‐
ducted  a  trial  from  March  19  through  March  23,  2015,  and 
concluded that discharge was appropriate.  
    On December 3, 2013, Chief Flynn ordered that Milwau‐
kee Police Department detective Rudolfo  Gomez, Jr. be  dis‐
charged  from  employment,  and  Gomez’s  pay  and  benefits 
were  terminated  immediately.  As  of  the  filing  of  this  suit, 
Gomez’s trial before the Board was incomplete.1 However, the 
Board  concluded  that  discharge  was  appropriate,  and  af‐
firmed the discharge decision on July 24, 2015. 
    On  July  6,  2015,  the  Milwaukee  Police  Association 
(“MPA”), the labor organization that represents certain non‐
supervisory Milwaukee police officers as a party in the Col‐
lective  Bargaining  Agreement  with  the  City,  with  Vidmar, 
Manney, and Gomez (collectively the MPA and former offic‐
ers are referred to as the “Officers”) filed this lawsuit against 
Chief Flynn and the City of Milwaukee (collectively referred 
to as the “City”) alleging a violation of procedural due pro‐
cess pursuant to 42 U.S.C. § 1983, and seeking unpaid wages 
pursuant to Wis. Stat. § 109.03. The Officers alleged that Wis. 
Stat. § 62.50(11) and (18) provided them with a legal entitle‐
ment to employment and “pay and benefits” after the police 
chief  discharged  them,  continuing  until  the  Board  affirmed 

                                                 
1We note that public records and pleadings filed by the City indicate that 
Gomez’s appeal before the Board was delayed because Gomez faced crim‐
inal charges for punching a handcuffed suspect while interrogating him 
(the same conduct that led to his discharge). See Wisconsin v. Rodolfo Gomez 
Jr., No. 2013‐CF‐004962 (Milwaukee Cnty. Ct. Feb. 13, 2015). Gomez was 
eventually held criminally liable for this conduct. United States v. Gomez, 
No. 2:16‐cr‐00055‐PP (E.D. Wis. June 16, 2016).
4                                                         No. 16‐3743 

their discharges from the force. The relevant time periods of 
their alleged deprivations are January 1, 2014 ‐ June 17, 2014 
(Vidmar),  October  15,  2014  ‐  March  23,  2015  (Manney),  and 
December 3, 2013 ‐ July 24, 2015 (Gomez).  
    The  district  court  granted  judgment  in  the  City’s  favor, 
finding  that,  once  discharged  by  Chief  Flynn,  the  Officers 
were not entitled to continued employment. Basing its order 
on  the  statutory  interpretation  and  legislative  history  of 
§ 62.50, the district court concluded that the Officers had no 
property  interest  in  employment  following  discharge,  and 
therefore,  were  not  denied  due  process  or  owed  additional 
wages. This appeal followed. 
                           II. ANALYSIS 
     A. MPA has Standing to Sue 
    Before we address the merits, we need to address whether 
the MPA has standing to sue. Article III, § 2 of the Constitu‐
tion limits the jurisdiction of federal courts to cases or contro‐
versies. Arizonans for Official English v. Arizona, 520 U.S. 43, 64 
(1997). The standing requirements imposed by the Constitu‐
tion are three‐fold; a litigant must show (1) that she “suffered 
a concrete and particularized injury that is either actual or im‐
minent”; (2) “that the injury is fairly traceable to the defend‐
ant”; and (3) that a favorable decision will likely redress the 
injury.  Massachusetts  v.  EPA,  549  U.S.  497,  517  (2004)  (citing 
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). That 
Vidmar, Manney, and Gomez have standing is not disputed. 
Each  alleged  that  he  suffered  concrete  financial  injuries, 
namely deprivation of wages, and financial injuries are pro‐
totypical  of  injuries  for  the  purposes  of  Article  III  standing. 
See, e.g., United States v. Kerner, 895 F.2d 1159, 1162 (7th Cir. 
No. 16‐3743                                                           5

1990). However, it is less clear that the MPA, an organization 
that does not claim financial harm, has standing here.  
    The MPA has not pled any injury to itself, but instead as‐
serts that it is a labor organization that has been recognized 
by the City of Milwaukee as the exclusive bargaining repre‐
sentative  for  certain  officers  in  the  Collective  Bargaining 
Agreement with the city. It alleges that “the MPA possesses a 
tangible interest in knowing the law as it may impact its mem‐
bers,  as well as ensuring that  its  members are afforded  due 
process … .” However, an interest in the underlying law does 
not equal an injury. Neither can the MPA plead an injury to 
itself merely by pleading injury to some of its members. See 
Milwaukee Police Assn’n v. Bd. of Fire & Police Comm’rs of Mil‐
waukee, 708 F.3d 921, 926–27 (7th Cir. 2013). Because the MPA 
does not plead that it suffered injury, it does not have stand‐
ing on behalf of itself. Id. 
    While the MPA cannot claim standing on its own accord, 
it may still claim associational standing. Id. at 928. An organi‐
zation  has  associational  standing  if  “(1)  its  members  would 
otherwise have standing to sue in their own right; (2) the in‐
terests  it  seeks  to  protect  are  germane  to  the  organization’s 
purpose; and (3) neither the claim asserted nor the relief re‐
quested requires the participation of individual members in 
the lawsuit.” Id. (quoting United Food & Commer. Workers Union 
Local 751 v. Brown Grp., Inc., 517 U.S. 544, 552 (1996)). The first 
two  prongs  of  this  test  arise  from  Article  III,  and  the  third 
prong  is  prudential,  meaning  it  may  be  abrogated  or  elimi‐
nated by statute. Id. The third prong of associational standing 
is “best seen as focusing on … matters of administrative con‐
6                                                      No. 16‐3743 

venience and efficiency, not on elements of a case or contro‐
versy  within  the meaning  of the Constitution.” United  Food, 
517 U.S. at 557.  
    Assuming Vidmar, Manney, and Gomez are members of 
the  MPA,  the  first  and  second  prongs  of  the  associational 
standing test are easily met. The former officers have standing 
and the MPA’s express purpose is to protect the employment 
rights of Milwaukee police officers. Similarly, the prudential 
requirement for associational standing is made simple where, 
as  here,  the  organization  seeking  standing  is  joined  in  suit 
with its members who have Article III standing. We need not 
weigh whether the relief requested requires the participation 
of individual members, because the individual members are 
joined and standing has been met. See id. at 546 (citing Hunt v. 
Washington  State  Apple  Advert.  Commʹn,  432  U.S.  333,  343 
(1977)). So, for the purposes of this suit, the MPA has satisfied 
the associational standing requirement.  
     B. No Violation of Procedural Due Process  
    As threshold standing issues have been satisfied, we turn 
to the merits of the appeal. We review the district court’s grant 
of judgment pursuant to Federal Rule of Civil Procedure 12(c) 
de novo. Katz‐Crank v. Haskett, 843 F.3d 641, 646 (7th Cir. 2016). 
ʺTo survive a motion for judgment on the pleadings, a com‐
plaint must state a claim to relief that is plausible on its face.’” 
Wagner v. Teva Pharm. USA, Inc., 840 F.3d 355, 357–58 (7th Cir. 
2016)  (citing  Bell  Atl.  Corp.  v.  Twombly,  550  U.S.  544,  570 
(2007)). When assessing the facial plausibility of a claim, “we 
draw all reasonable inferences and facts in favor of the non‐
movant, but need not accept as true any legal assertions.” Id. 
at 358 (citing Vesely v. Armslist LLC, 762 F.3d 661, 664–65 (7th 
Cir. 2014)). As in a Rule 12(b)(6) analysis, our review is limited 
No. 16‐3743                                                              7

to the pleadings; however, the court “may take into consider‐
ation documents incorporated by reference to the pleadings” 
and  “may  also  take  judicial  notice  of  matters  of  public  rec‐
ord.” United States v. Wood, 925 F.2d 1580, 1582 (7th Cir. 1991); 
see  also  Emergency  Servs.  Billing  Corp.  v.  Allstate  Ins.  Co.,  668 
F.3d 459, 465 (7th Cir. 2012) (“When the plain meaning of a 
statutory term is unclear, outside considerations can be used 
in an attempt to glean the legislative intent behind the use of 
the  term.”);  accord  Firstar  Bank  v.  Faul,  253  F.3d  982,  987–90 
(7th Cir.2001). 
    This case does not arise out of factual disputes, but is in‐
stead based on a fundamental disagreement on the law. The 
Officers claim that they were deprived of procedural due pro‐
cess in violation of the Fourteenth Amendment of the Consti‐
tution. To demonstrate such a claim, the Officers must estab‐
lish: “(1) a cognizable property interest; (2) a deprivation of 
that property interest; and (3) a denial of due process.” Khan 
v. Bland, 630 F.3d 519, 527 (7th Cir. 2010) (quoting Hudson v. 
City of Chi., 374 F.3d 554, 559 (7th Cir. 2004)). The first require‐
ment  the  Officers  must  demonstrate  is  that  their  claim  in‐
volves a protected property interest. Id. Absent a property in‐
terest, the Officers’ claim fails.  
    Property interests are “not created by the Constitution, but 
rather  are  created  and  defined  by  existing  rules  or  under‐
standings that stem from an independent source such as state 
law.” O’Gorman v. City of Chicago, 777 F.3d 885, 890 (7th Cir. 
2015); see also Price v. Bd. of Educ. of Chi., 755 F.3d 605, 607–08 
(7th  Cir.  2016).  Employment,  although  generally  at‐will  in 
Wisconsin, see Forrer v. Sears, Roebuck & Co., 153 N.W.2d 587, 
589–90  (Wis.  1967),  has  been  established  by  state  law  as  a 
property  interest  for  police  officers  pursuant  to  Wis.  Stat. 
8                                                           No. 16‐3743 

§ 62.50. See Beischel v. Stone Bank Sch. Dist., 362 F.3d 430, 436 
(7th Cir. 2004).  
     It comes as no surprise, however, that police officers are 
not entitled to indefinite employment. An officer’s state‐given 
property interest in employment is subject to revocation and 
it is at this intersection of Wisconsin State law—the line be‐
tween the Officers’ entitlement to a property interest and the 
state’s revocation of the Officers’ property interest—that we 
find  the  current  dispute.  The  Officers  allege  that  their  pro‐
tected interest in employment continued after the police chief 
discharged them and remained until the Board affirmed their 
dismissal. The City counters that the Officers had no property 
interest in employment once the chief discharged them. The 
question of whether the Officers had a protectable interest af‐
ter the Chief Flynn’s order of discharge is governed by Wis. 
Stat. § 62.50. So we begin with an analysis of that statute.  
                 a. Statutory Interpretation (Wis. Stat. § 62.50) 
    Wisconsin Statute § 62.50 governs police and fire depart‐
ments  in  “1st  class  cities”  in  Wisconsin.2  The  statute,  which 
includes  thirty‐two  subsections,  maps  out  required  proce‐
dures  for  Milwaukee  police  and  fire  departments,  covering 
topics from the appointment of chiefs to the printing and dis‐
tribution of regulations. See Wis. Stat. § 62.50(6), (4). Section 
62.50 also governs employment protections for officers who 
are members of the Milwaukee police department force. See 
Wis. Stat.  §§ 62.50(11)–(18). The Officers  argue that  it  is this 



                                                 
 Milwaukee is a “1st class” city because it has a population of larger than 
2 

150,000. Wis. Stat. § 62.05(1)(a).
No. 16‐3743                                                          9

statute that provides them with a property interest in employ‐
ment after being dismissed by the chief. But, we disagree.  
     Under Wisconsin law, “the purpose of statutory interpre‐
tation is to determine what the statute means so that it may 
be given its full, proper, and intended effect.” State ex rel. Kalal 
v. Circuit Court for Dane Cty., 681 N.W.2d 110, 124 (Wis. 2004). 
Interpretation begins with the statute’s language, id., and the 
language of the statute is to be read “in the context in which 
it is used.” Milwaukee  Police  Ass’n v. Flynn, 801 N.W.2d 466, 
471 (Wis. Ct. App. 2011) (quoting Kalal, 681 N.W.2d at 124). A 
statute is considered “not in isolation but as part of a whole; 
in relation to the language of surrounding or closely‐related 
statutes; and reasonably, to avoid absurd or unreasonable re‐
sults.” Id. Therefore, interpretation of one subsection of a stat‐
ute relies on the full context of that statute.  
   As required by Wisconsin law, our analysis starts with the 
language  of  the  statute.  Subsection  §  62.50(11),  titled  “Dis‐
charge or suspension,” provides: 
           No  member  of  the  police  force  …  may  be  dis‐
           charged or suspended for a term exceeding 30 
           days by the chief … except for cause and after a 
           trial under this section. 
   In claiming they have a property interest, the Officers ar‐
gue  that  that  the  relevant  analysis  before  the  court  can  be 
boiled down to a strict reading of § 62.50(11), which mandates 
that a police officer cannot be discharged unless there is (1) 
cause;3 and (2) a trial before the Board. They argue that this 
language  dictates  that  Officers  retain  a  protected  interest  in 

                                                 
3 
  The Officers do not dispute that they were fired for cause. 
10                                                       No. 16‐3743 

employment until their trials on appeal. In making this argu‐
ment, the Officers stress that it is crucial to follow the inter‐
pretive principle that the “specific trumps the general,” and 
highlight that Wis. Stat. § 62.50(11) is the only subsection that 
specifically spells out what must take place before a discharge 
can  occur.  They  assert  that  because  §  62.50(11)  permits  dis‐
charge only after a trial, § 62.50 provides a system whereby 
the  chief  merely  recommends  discharge,  and  it  is  only  the 
Board that can effectuate a discharge.  
    We find no support for the Officers’ assertion that the po‐
lice  chief  merely  “recommends”  a  “preliminary”  discharge 
under § 62.50(11). The Officers’ allegation that the chief’s “au‐
thority  is  limited  to  suspending  a  member’s  police  powers 
pending a trial before the Board,” is directly contradicted by 
the language of the statute. Section 62.50(11) plainly provides 
that an officer may be discharged “by the chief.” There is no 
qualifier that leads us to believe that a discharge by the chief 
has no effect or is equivalent to suspension.  
     At first glance, it may be tempting to read § 62.50(11) to 
stand for the proposition that no discharge can be effected un‐
til “after a trial,” but it is not simply § 62.50(11) that we must 
consider. The language of the statute must be considered as a 
whole and the “[c]ontext is important to meaning” as is “the 
structure  of  a  statute  in  which  the  operative  language  ap‐
pears.” Kalal, 681 N.W.2d at 124; see also Wittman v. Koenig, 831 
F.3d 416, 422 (7th Cir. 2016). Therefore, to decipher the legis‐
lative  intent  of  §  62.50,  we  must  evaluate  all  other  relevant 
subsections of the statute to give context to the phrase “after 
a trial under this section.”  
   Subsection § 62.50(13), titled “Notice of discharge or sus‐
pension; appeals” states: 
No. 16‐3743                                                        11

       The  chief  discharging  or  suspending  for  a  pe‐
       riod exceeding 5 days any member of the force 
       shall give written notice of the discharge or sus‐
       pension  to  the  member  and,  at  the  same  time 
       that the notice is given, shall also give the mem‐
       ber any exculpatory evidence in the chief’s pos‐
       session related to the discharge or suspension. 
       The chief shall also immediately report the no‐
       tice of the discharge or suspension to the secre‐
       tary of the board of fire and police commission‐
       ers together with a complaint  setting  forth the 
       reasons for the discharge or suspension and the 
       name of the complainant if other than the chief. 
       Within  10  days  after  the  date  of  service  of  the 
       notice  of  a  discharge  or  suspension  order  the 
       members so discharged or suspended may ap‐
       peal from the order of discharge or suspension 
       or discipline to the board of fire and police com‐
       missioners … . 
    Subsections  §  62.50(14)–(16)  relate  to  proceedings  before 
the Board and are titled “Complaint,” “Notice of trial,” and 
“trial,” and § 62.50(17), titled “Decision” provides, in relevant 
part: 
       If  the  board  or  panel  determines  that  the 
       charges  are  sustained,  the  board  shall  at  once 
       determine  whether  the  good  of  the  service  re‐
       quires  that  the  accused  be  permanently  dis‐
       charged or be suspended without pay for a pe‐
       riod not exceeding 60 days or reduced in rank. 
       If the charges are not sustained the accused shall 
12                                                      No. 16‐3743 

       be immediately reinstated in his or her former 
       position, without prejudice.  
    Evaluation of these subsections indicate that discharge or 
suspension  of  a  Milwaukee  police  officer  has  two  distinct 
phases.  The  first  phase  is  a  discharge  or  suspension  by  the 
chief,  which  must  be  made  for  cause,  as  embodied  in 
§ 62.50(11). The second phase is elective, and provides for a 
trial  and  appeal  of  discharge  or  suspension,  as  provided  in 
§ 62.50(14)–(17). The second phase occurs if requested by the 
discharged or suspended officer pursuant to § 62.50(13) (that 
subsection is appropriately titled: “Notice of discharge or sus‐
pension; appeals.”). The chronological structure of the tiered 
discharge  or  suspension  process  flows  through  the  statute, 
and explains why § 62.50(11) mentions a “trial under this sec‐
tion”—because after discharge (or suspension) by the chief, a 
former officer is entitled to a trial and appeal before the Board 
pursuant to § 62.50(13)–(17). Such is the process officers are 
due under the statute. An officer may be discharged for cause, 
but he is guaranteed an opportunity to reclaim his property 
interest in employment on appeal after a trial. However, the 
statute is clear that a property interest is lost at the first junc‐
ture. 
     The  Officers  argue  that  because  the  term  “permanently 
discharged” is not mentioned in the statue until § 62.50(17), 
this indicates the police chief cannot “permanently discharge” 
an officer. The Officers’ proposed interpretation of § 62.50 is 
analogous  to  the  structure  of  a  report  and  recommendation 
under Federal Rule of Civil Procedure 72(b), where a magis‐
trate judge’s findings and recommendations take no effect un‐
til, and unless, signed by a district court judge. Here, the Of‐
ficers  suggest  that  discharge  by  the  chief  cannot  take  effect 
No. 16‐3743                                                                  13

until, and unless, affirmed by the Board after a trial. However, 
such a structure does not make sense here. Under the Officers’ 
logic a police officer dismissed by the chief who does not seek 
an  appeal  pursuant  to  § 62.50(13)  could  never  be  “perma‐
nently  discharged”  and  would  remain  employed  indefi‐
nitely.4 
   Reading  the  statute  to  avoid  such  an  absurd  result,  the 
term “permanent” in § 62.50(17) must be read as identifying 
that a discharged officer has no further recourse after a dis‐
charge is sustained by the Board, not as a term distinguishing 
between  the  type  of  discharge  effectuated  by  the  chief  and 
sustained board.  
    Further,  as  correctly  identified  by  the  district  court,  the 
same subsection that uses the term “permanently discharged” 
also provides that if a Board does not sustain a dismissal or 
suspension, an officer is to be “reinstated” to his or her “for‐
mer” position. Wis. Stat. § 62.50(17). These words clash with 
the Officers’ interpretation of § 62.50, because if a discharge 
by the chief were merely a recommendation, there would be 
no need to reinstate an officer and there would be no former 
position. Applying the language of the statute to the facts pled 
by the Officers, all three were denied reinstatement on appeal. 
Because they were not reinstated, their former positions con‐
cluded on the date that they were discharged by the chief. 

                                                 
 The Officers contend, in a footnote, that because § 62.50(13) only allows 
4 

for an appeal within 10 days of the chief’s discharge, a discharge would 
become permanent should an officer fail to appeal within 10 days, thus 
avoiding any absurd results. This is not persuasive, as under the Officers’ 
proposed  scheme,  an  officer  rightly  discharged  for  cause  by  the  chief, 
could potentially earn years of additional wages and benefits simply by 
filing a frivolous appeal. This would be an absurd result.
14                                                     No. 16‐3743 

    Crucial to our analysis, as it was to the district court below, 
is § 62.50(18). This subsection, titled “Salary during suspen‐
sion,” states: 
       No  member  of  the  police  force  may  be  sus‐
       pended under sub. (11) or (13) without pay or 
       benefits until the matter that is the subject of the 
       suspension  is  disposed  of  by  the  board  or  the 
       time for appeal under sub. (13) passes without 
       an appeal being made. 
    The  Officers’ complaint, which is the subject of the Rule 
12(c) order on appeal, relied explicitly on § 62.50(18). The Of‐
ficers alleged repeatedly that their property right to “pay and 
benefits” arose under § 62.50(18). However, on appeal the Of‐
ficers did not mention this subsection in their brief, and at oral 
argument, they disavowed it. The Officers have rightly aban‐
doned their argument that § 62.50(18) creates a property right 
for them. The plain text of § 62.50(18) directs payment of sal‐
ary  or  wages  only  to  officers  who  have  been  suspended,  not 
discharged. This is significant, as it is the only subsection in 
§ 62.50 that discusses suspension and excludes any mention 
of discharge. Wis. Stat. § 62.50(18). We trust that this omission 
was  purposeful.  The  unambiguous  language  of  the  statute 
provides that “salary or wages for the period of time … pre‐
ceding an investigation or trial” are owed only to suspended 
officers, not those discharged and the Officers here were dis‐
charged.  
    The  Officers’  proposed  interpretation  would  render 
§ 62.50(18) superfluous. If the statute necessarily provided of‐
ficers with a property interest in employment and pay after 
discharge or suspension by the chief, § 62.50(18) would be un‐
necessary.  We  avoid  interpretations  that  render  provisions 
No. 16‐3743                                                       15

superfluous.  River  Rd.  Hotel  Partners,  LLC  v.  Amalgamated 
Bank, 651 F.3d 642, 651 (7th Cir. 2011), affʹd sub nom. RadLAX 
Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639 (2012). 
Therefore, we find that § 62.50(18) does, in fact, create a prop‐
erty  interest  for  suspended  officers  following  suspension. 
However, the statute does not create any similar interest for 
discharged officers.  
    The  legislative  history  behind  § 62.50(18)  is  compelling. 
The plain text of the statute makes clear that discharged offic‐
ers do not have a property interest in employment, but if there 
was any ambiguity in the statute itself, the legislative history 
of § 62.50(18) undeniably confirms the Officers lack of a prop‐
erty  interest.  Before  2008,  Wisconsin  Statute  § 62.50(18)  ex‐
pressly stated that discharged as well as suspended officers 
were to receive pay “until the matter that is the subject of the 
suspension  or  discharge  is  disposed  of  by  the  board  …  .” 
However, legislative efforts began in the 2007‐2008 legislative 
session to curtail this entitlement to discharged officers, and 
discharged  officers  were  removed  from  the  scope  of 
§ 62.50(18)  by  the  enactment  of  2007  Senate  Bill  176.  The 
state’s Legislative Reference Bureau in its analysis of the bill, 
explicitly noted: “This bill removes the current law provisions 
relating to the payment of the salary of first class city police 
officers who are discharged.”  
    The original version of SB 176, adopted in 2008, curtailed 
entitlement to pay and benefits for discharged officers before 
appeal only where the officer was charged with criminal con‐
duct.  However,  the  legislature  again  revisited  the  statute  in 
2009 and amended it to strike out any mention of discharged 
officers. This amendment, which was effective before any of 
the Officers were discharged, makes the legislature’s intent to 
16                                                 No. 16‐3743 

revoke the Officers’ property interest undeniable. We follow 
the direction of the legislator’s clear intent and find nothing 
in Wisconsin law creates a property interest in employment 
for discharged officers. Without any property interest in their 
employment, the Officers’ procedural due process claim must 
fail. 
      C. State Wage Claim not Viable 
    Finding that the Officers were not employees of the Mil‐
waukee  Police  Department  after  they  were  discharged  by 
Chief Flynn, they are owed no wages pursuant to Wis. Stat. 
§ 109.03.  
                       III. CONCLUSION 
      We AFFIRM the district court’s judgment.